Title: To Thomas Jefferson from James Cole Mountflorence, 27 August 1793
From: Mountflorence, James Cole
To: Jefferson, Thomas



Sir
New York the 27th. August 1793

On Sunday next the 1st. September, I will sail for Amsterdam in the American Ship Cheeseman, from whence I will repair immediately to Paris. Should you wish to transmit any Communication to Mr. Short at the Hague or Mr. Morris at Paris, or to any other Person, I will most chearfully take charge of your Dispatches, and would take the greatest Care of them; In case the Vessel be visited by any armed Vessel of the Powers at War, if you think proper, I would Keep your Dispatches in my Pocket, and throw them into the Sea rather than they should be open, agreeable to the Orders you would be pleased to give to me to that Effect.
The Cheeseman is a fast sailing Vessel, and I hope to have a quick Passage; Should you think proper to give me any Orders, by Post, I must take the Liberty of repeating that the Vessel is to sail from here on Sunday next. I have the Honor to be Sir Yr most Obedt & most humble Servt.

Js. C. Mountflorence No. 15 Duke Street New York

